TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00527-CR


                           Joe Anthony Robert Sandoval, Appellant

                                                  v.

                                  The State of Texas, Appellee




                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
      NO. CR-19-0095-D, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due December 23, 2019. On counsel’s

motions, the time for filing was extended to March 23, 2020. Appellant’s counsel has now filed

a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than April 22, 2020.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on April 13, 2020.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish